UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1949


DEUTCHE BANK NATIONAL TRUST COMPANY, as Trustee for Soundview
Home Loan Trust 2006-1 Asset-backed Certificates, Series 2006-1,

                    Plaintiff - Appellee,

             v.

HELEN VALENCIA THOMAS,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Columbia. Cameron McGowan Currie, Senior District Judge. (3:17-cv-01649-CMC)


Submitted: November 16, 2017                                Decided: November 20, 2017


Before GREGORY, Chief Judge, and TRAXLER and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Helen Valencia Thomas, Appellant Pro Se. Travis Emil Menk, BROCK & SCOTT,
PLLC, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Helen Valencia Thomas has noted an appeal from the district court’s order

remanding a removed foreclosure action to South Carolina state court. “[A] district court

may remand a case sua sponte for lack of subject matter jurisdiction at any time, 28

U.S.C. § 1447(c) [(2012)], and such an order is not reviewable, id. § 1447(d).” Doe v.

Blair, 819 F.3d 64, 66-67 (4th Cir. 2016). The district court remanded Thomas’ removed

action for lack of subject matter jurisdiction, explaining that the complaint did not present

a federal question and that diversity of citizenship was lacking. Because the district court

remanded the action for lack of subject matter jurisdiction, we lack jurisdiction to review

its order. Id. Accordingly, we dismiss the appeal. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.



                                                                               DISMISSED




                                             2